FILED
                            NOT FOR PUBLICATION                             FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30191

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00232-JLR

  v.
                                                 MEMORANDUM *
REIORDAN D. JONES, a.k.a. Sly,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Reiordan D. Jones appeals from his jury-trial conviction and 180–month

sentence for distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B). Pursuant to Anders v. California, 386 U.S. 738 (1967), Jones’s counsel




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                        08-30191